688 S.E.2d 693 (2009)
STATE of North Carolina
v.
Andrew CHANDLER, Jr. a/k/a Junior Chandler.
No. 298PA09.
Supreme Court of North Carolina.
December 10, 2009.
Anne M. Middleton, Assistant Attorney General, for State.
Mark D. Montgomery, for Andrew Chandler, Jr.

ORDER
Upon consideration of the petition filed by State of NC on the 20th of July 2009 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 10th of December 2009."
Upon consideration of the petition filed by State of NC on the 20th of July 2009 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 10th of December 2009."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).